Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is responsive to the papers filed on October 29, 2019 for Application No. 16/667,024. Claims 1-6 are pending.  

Information Disclosure Statement
The Information Disclosure Statements (IDSs’) submitted 10/29/2019 and 01/27/2021 have been considered by the examiner. 


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or render obvious a hydraulic control unit of a drive system of a vehicle including an automatic transmission having the combination features recited in the claim and particularly “a manual valve which is operated to connect and disconnect the first oil passage, the third oil passage and a drain oil passage to and from each other, in response to an operation of a manually operated shifting device by an operator of the vehicle, such that the first oil passage is connected to the third oil passage when the shifting device is placed in a first operating position, while the first oil passage is connected to the drain oil passage when the shifting device is placed in a second operating position; an accumulator connected to the first oil passage; and a check valve provided in the second oil passage, to prevent a flow of the working fluid in a direction from the second electromagnetic valve toward the third oil passage”.
The closest prior art reference is Takagi (US 2013/0192929 A1).
Takagi discloses an equivalent hydraulic control unit 90 having at least a mechanical pump 21, an electrical pump 30, actuators 106-110, a manual valve 45, check valves 24, 34, oil passages 23, 47, 48, 86, five linear solenoid valves 50-54 and a switching valve 60 configured to be set at a first position where 
Claims 2-6 are allowed as being dependent upon the allowed base claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koyama et al. (US 2011/0094610 A1) discloses a hydraulic control unit of vehicle drive system, see Figures 2 and 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/TINH DANG/Primary Examiner, Art Unit 3655